UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6132


JAMES C. MCNEILL,

                    Plaintiff - Appellant,

             v.

PATRICIA ANDERSON,

                    Defendant - Appellee,

             and

KATY POOLE, Superintendent; GEORGE SOLOMON, Director of Prisons;
SHANNON MAPLES, Unit Manager; GEORGE S. WARREN; WILLIAM
BULLARD, Assistant Superintendent; PAUL TAYLOR, Assistant Superintendent;
SGT. JOHNSTON; DOCTOR LOCKLEAR-JONES; SHAQUANNA M. WALL,

                    Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:17-cv-00924-LCB-JLW)


Submitted: May 23, 2019                                          Decided: May 29, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
James C. McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      James C. McNeill seeks to appeal the district court’s amended judgment adopting

the recommendation of the magistrate judge and denying McNeill’s motion for entry of

default judgment and granting Patricia Anderson’s motion to remove default. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-45 (1949). The amended judgment

McNeill seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. * Accordingly, we dismiss the appeal for lack of jurisdiction.      We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




      *
        An order denying a preliminary injunction is immediately appealable. 28 U.S.C.
§ 1292(a)(1) (2012); see Dewhurst v. Cent. Aluminum Co., 649 F.3d 287, 290 (4th Cir.
2011). Our review of McNeill’s notice of appeal and informal brief lead us to conclude
that he does not seek to appeal the portion of the district court’s amended judgment
denying a preliminary injunction. See Fed. R. App. P. 3(c)(1)(B); Jackson v. Lightsey,
775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under
Fourth Circuit rules, our review is limited to issues preserved in that brief”).


                                            3